Citation Nr: 0600961	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder (shin splints).

3.  Entitlement to service connection for a cervical spine 
disorder with radiculopathy.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1982 to September 1985.

These matters are before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant provided testimony at a hearing at 
the RO before the undersigned in April 2005.

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  VCAA notice 
was provided to the veteran in February 2002 and February 
2005, prior to the certification of the claims to the Board.

In the course of her April 2005 hearing, the appellant 
testified that while stationed at Fort Carson, Colorado, she 
was involved in a rollover accident in April 1983, during her 
period of service.  She said that she was not treated 
following this accident, but that her companion/passenger was 
hospitalized as a result.  She mentioned that she did not 
have a copy of any accident report which would have stemmed 
from the incident.  She did submit a computerized printout, 
apparently supplied by an insurance company, which contains 
basic information regarding the accident.  The appellant 
indicated that she was treated for back and arm problems six 
days after the accident at the "TMC" (Treatment Medical 
Center) with the 517th medical battalion.  She added that 
none of these treatment records documented her involvement in 
the accident.  See pages 5 through 11 of the hearing 
transcript. 

Further, she added that she was involved in an automobile 
accident in 2002, at which time the automobile she was in was 
rear-ended.  She said that she was treated following this 
accident at Saint Edwards Hospital, and that she submitted 
records from this facility at the time of the hearing.  See 
pages 20 through 22 of transcript.  While the veteran did 
submit medical records at the hearing (with a written waiver 
of RO initial consideration), records from Saint Edwards are 
not among them.  Review of the claims file does show, 
however, medical records dated in June 2000 from Saint Edward 
Mercy Medical Center.  She further mentioned that she had 
been collecting Social Security Administration (SSA) 
disability benefits since about 2002.  See pages 22 and 23 of 
transcript.  Additionally, she testified that she had 
received regular treatment at the VA clinic in Muskogee since 
approximately 2000.  See page 47 of transcript.  

As noted from the above cited hearing testimony, evidence of 
record indicates that the veteran is in receipt of SSA 
disability benefits.  The Court has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra. Accordingly, the veteran's SSA records should be 
obtained in connection with her claims. 

As mentioned, the veteran testified that she had been in 
continuing receipt of treatment since approximately 2000 at 
the VA clinic in Muskogee, Oklahoma.  Review of the claims 
file shows that no records have been associated therein from 
this facility.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, they 
must be obtained.

The Board also observes that evidence of private medical 
treatment afforded the veteran from numerous medical 
professionals during the period from 1998 to 2001 is of 
record.  However, treatment records associated with this 
treatment is not on file.  The medical providers include:  
Rodgers -- DO (Doctor of Osteopathy), Harmon - MD (medical 
doctor), Clark - MD, Guyar - MD, Knubley - MD, Trusell - DO, 
McLellan - MD, Snyder - DO, Wolfe - MD, Queeney - DO, and 
Robbins - DO.  As with the outstanding VA treatment records, 
a remand is necessary to ensure that all private treatment 
records are up-to-date.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the veteran's 
claim for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All records obtained should 
be associated with the claims file.  If 
these records are not available, 
certification of such should be placed in 
the record.

2.  The RO should obtain from the VA clinic 
in Muskogee, Oklahoma, complete records of 
the treatment afforded the veteran since 
January 2000.  If these records are not 
available, certification of such should be 
placed in the record.

3.  The RO should send the veteran several 
VA Forms 21- 4142, Authorization and 
Consent to Release Information to the 
Department to Veterans Affairs.  She should 
be asked to complete (including full names 
and addresses, to the extent possible) and 
return the signed forms, so that VA can 
obtain medical records from the following 
private medical professionals (and 
facilities):  Rodgers -- DO (Doctor of 
Osteopathy), Harmon - MD (medical doctor), 
Clark - MD, Guyar - MD, Knubley - MD, 
Trusell - DO, McLellan - MD, Snyder - DO, 
Wolfe - MD, Queeney - DO, Robbins - DO, and 
St. Edward Mercy Medical Center from June 
2000 to the present.  Any records obtained 
should be associated with the other 
evidence in the claims file.

4.  The appellant should be provided an 
opportunity to provide to VA a copy of the 
accident report concerning her 1983 motor 
vehicle accident.  

5.  Following the completion, to the extent 
possible, of the development request above, 
and following any additional development 
deemed necessary (such as affording the 
veteran appropriate VA examinations 
concerning her above-listed instant claimed 
disorders), the RO should then re-
adjudicate the claims on appeal.  If any 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the January 2004 
statement of the case.  An appropriate 
period of time for response should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


